Citation Nr: 0903162	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  02-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as fatigue and sleep disorder due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1992, including a period of service from February 4, 
1991 to April 9, 1991 in the Southwest Asia theater of 
operations during the Persian Gulf War.  She also served in 
the Army Reserve following active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for 
migraine headaches and chronic fatigue syndrome, claimed as 
fatigue and sleep disorder due to undiagnosed illness.  

In September 2003, the veteran testified at a personal 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
claims file.  

In March 2004 and March 2006, the case was remanded for 
additional development.  The case has since returned to the 
Board.


FINDINGS OF FACT

1.  The veteran's active military service included a tour of 
duty from February 4, 1991 to April 9, 1991 in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  Resolving reasonable doubt in the veteran's favor, 
currently diagnosed migraine headaches are related to active 
military service.  

3.  Evidence of record does not establish that the veteran 
has diagnosed chronic fatigue syndrome, or fatigue and/or 
sleep disturbance resulting from undiagnosed illness, that 
was shown during active service or currently manifested to a 
compensable degree.  


CONCLUSIONS OF LAW

1.  Migraine headaches were incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  The criteria to establish service connection for chronic 
fatigue syndrome, claimed as fatigue and sleep disorder due 
to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.317, 
4.88a, 4.88b, Diagnostic Code 6354 (2008); 38 C.F.R. § 3.317 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In light of the favorable decision to grant service 
connection for headaches, any error in the timing or content 
of VCAA notice or assistance with regard to this issue is 
considered moot.  In addition, the RO will have the 
opportunity to provide notice as to the disability rating and 
effective date when it implements the grant of service 
connection. 

Regarding the claim of service connection for chronic fatigue 
syndrome, the Board finds that the duty to notify has been 
satisfied.  In July 2001, prior to the initial rating 
decision denying service connection, the RO sent the veteran 
a letter notifying her of the evidence necessary to 
substantiate a claim of service connection for fatigue and 
sleep disturbance.  She was also informed of information or 
evidence that was needed and of what she could do to help 
with her claim.  By letters dated in April 2004, July 2004, 
and April 2006, the veteran was advised of the evidence 
necessary to substantiate a claim of service connection for 
chronic fatigue syndrome.  She was notified of the 
information and evidence she was responsible for providing 
and of the information and evidence that VA would provide.  
She was also asked to submit any evidence in her possession 
that pertained to her claim.  The April 2006 letter provided 
information regarding how VA assigns disability ratings and 
effective dates.  Letter dated in January 2008 specifically 
provided information regarding what the evidence must show to 
substantiate a claim for benefits based on Gulf War service.  
The veteran's claims were readjudicated by SSOC dated in 
September 2008, which also included the amended regulations 
pertaining to compensation for certain disabilities due to 
undiagnosed illness.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service records, other relevant 
treatment records, and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2008). 

The claims file contains the veteran's service personnel 
records, VA medical center (VAMC) records, and private 
records submitted by the veteran.  The Board acknowledges 
that the veteran's service treatment records are not 
contained in the claims file.  Despite extensive efforts, VA 
has been unable to obtain these records.  Regarding VA 
records, the veteran reported that she underwent a Persian 
Gulf War examination in 1993 at VAMC Lebanon.  Records from 
this facility were requested and response received indicates 
that all records were sent to VAMC Dallas.  Records from this 
facility have been obtained; however, they do not include the 
reported Persian Gulf War Protocol examination.  The Board 
finds that further efforts to obtain service treatment 
records and/or records from VAMC Lebanon would be futile and 
are not required.  See 38 C.F.R. § 3.159(c)(2) (2008).  

The veteran was provided VA examinations in February 2000, 
October 2006, and November 2006.  Addendum was received in 
March 2007.  In the December 2008 Informal Hearing 
Presentation, the veteran's representative argued that if the 
Board could not grant the benefits sought, it should remand 
for a proper VA examination, to include giving the examiner 
access to the claims file prior to and during the 
examination, and not several weeks later.  The Board 
acknowledges this argument, but notes that the absence of a 
claims file does not automatically render an examination 
report inadequate.  The Court recently discussed claims file 
review in evaluating the value of medical opinions and stated 
that "the claims file is not a magical or talismanic set of 
documents, but rather a tool to assist VA examiners to become 
familiar with the facts necessary to form an expert opinion 
to assist the adjudicator in making a decision on a claim."  
Nieves-Rodriguez v. Peake, No. 06-0312 (U.S. Vet. App. Dec. 
1, 2008).  Regardless, the Board notes that by e-mail dated 
in November 2006, the examiner indicated that the claims file 
was reviewed.  The veteran's representative also requested 
that the Board require a clinician with appropriate expertise 
to opine as to the etiology of the claimed disabilities.  A 
review of the file indicates that this has been accomplished.  
The Board considers the examinations adequate and a remand 
for additional examination and claims file review would serve 
no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection can be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which became manifest either 
during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2002 & Supp. 2007); 38 C.F.R. § 3.317(a)(1) 
(2008).

During the pendency of the appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended and the changes were applied 
retroactively, effective on March 1, 2002.  Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability," which 
includes chronic fatigue syndrome.  See 38 C.F.R. § 3.317 
(2002, 2008).  Therefore, adjudication of the veteran's 
Persian Gulf service connection claim must include 
consideration of both the old and the new criteria.  

Under the regulations currently in effect, a "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the applicable criteria; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2) 
(2008).  

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3), (4) (2008).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2008).  

Compensation shall not be paid under these provisions if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(2008).

As indicated, the veteran served in the Southwest Asia 
theater during the applicable time period and as such, is a 
"Persian Gulf veteran."  See 38 C.F.R. § 3.317(d) (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As discussed, the veteran's service treatment records are 
considered unavailable for review.  Under such circumstances, 
VA has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Prior to a discussion on the merits, the Board acknowledges 
the representative's December 2008 argument that the veteran 
is a combat veteran and therefore, 38 U.S.C.A. § 1154(b) is 
for application.  A review of the service personnel records 
shows that the veteran's military occupational specialty was 
"combat signaler". However, it appears that her Southwest 
Asia service was in Saudi Arabia and the circumstances of her 
service do not support a finding that she engaged in combat.  
The Board further notes that she has not specifically alleged 
that the disabilities discussed herein were incurred during 
combat.  On VA psychiatric examination in February 2000, she 
reported that she was never directly on the front lines.  
Consequently, the combat presumption is not for application.  



Migraine Headaches

At the September 2003 hearing, the veteran reported that she 
had an examination before she went in the service and that 
everything was perfect at that time.  She testified that she 
was treated in service more than a dozen times for headaches, 
to include being taken to the emergency room and tried on 
multiple medications.  She reported that she was put on light 
duty several times and was treated by her primary care 
physician just a few months after discharge.  She indicated 
that she was given a diagnosis of migraines during service 
and contends that this is documented in her service treatment 
records.

As noted, other than the specific multisymptom illnesses 
listed, service connection is not warranted under the 
undiagnosed illness presumptive provisions for those 
disabilities that have been clinically diagnosed.  See 
38 C.F.R. § 3.317(a)(1)(ii) (2008).  Medical evidence of 
record shows a current diagnosis of migraines and therefore, 
the undiagnosed illness provisions are not for application.  

VA primary care outpatient note dated in August 1998 
documents a history of migraine headache for two years, 
taking some pills.  Note dated in September 1998 indicates 
migraine headaches for six years, that had gotten worse in 
the past six months.  Progress note dated in May 1999 
documents a prior medical history of headache for three 
years.  CT scans of the head dated in May and August 1999 
were unremarkable.  Progress note dated in September 1999 
shows a history of migraines for a few years increasing in 
frequency and severity for a few months.  

The veteran underwent a VA neurology consult in February 
2000.  A history of headaches beginning in her early 20s and 
since 1992 is noted.  Impression was of a 28 year old with 
headaches since 1992 associated with loss of consciousness 
and now sometimes associated with limb weakness/numbness.  
The examiner indicated these were most likely basilar 
migraines, but an EEG was scheduled to look for epileptiform 
activity and rule out the possibility of seizures.  

The veteran subsequently underwent a VA examination, also in 
February 2000.  She reported the onset of disabling headaches 
in 1992.  She reported multiple treatments during active duty 
and evaluation by her family physician following discharge.  
She was currently on medications with improvement.  She 
reported headaches twice each week and that the pattern has 
remained consistent since 1992.  On examination, cranial 
nerves II-XII were intact.  No neurological abnormalities 
were noted.  EEG showed a normal waking and sleeping record.  
Diagnosis was migraine headaches.  

Subsequent VA notes show treatment and follow-up for migraine 
headaches.  Neurology clinic note dated in January 2005 notes 
a chronic history of migraines with increasing symptoms since 
August 2004.  The veteran was started on medication for 
migraine prophylaxis.  Notes dated in July and November 2005 
indicate improved control.  Neurology note dated in May 2006 
indicates the veteran's migraines were currently under 
control, but that she was complaining of dizzy spells which 
could be related to low blood pressure due to various 
medications.   
 
On VA examination in October 2006, the veteran reported a 
history of chronic migraines since 1991.  On neurological 
examination, cranial nerves II-XII were intact.  Impression 
was migraine headaches better controlled in the last six 
months than in the past with Butalbital and Imitrex, as well 
as Atenolol prophylaxis.  The examiner indicated the claims 
file was unavailable for review and that as per the patient, 
her service treatment records from 1990 to 1992 were missing.  
Therefore, he was unable to say if the present diagnosis of 
migraine headache was a continuation of symptoms that she had 
in the service.  

The veteran was re-examined in November 2006.  History and 
objective findings were largely the same as those noted on 
the October 2006 examination.  Impression was a history of 
headaches since 1992 associated with fatigue and tiredness.  
A November 2006 e-mail from the VA examiner indicates that 
the claims file was reviewed.  Addendum dated in March 2007 
again indicates that the claims file was reviewed and that 
the veteran's present diagnosis of migraine headaches was 
more likely than not a continuation of the symptoms that she 
had when she was in the service.

As indicated, the veteran's service treatment records are 
unavailable for review.  Notwithstanding, the Board notes 
that the veteran is competent to report that she had 
headaches beginning in service and continuing since that 
time.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002) (appellant competent to testify regarding symptoms 
capable of lay observation); see also Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (the veteran can 
attest to factual matters of which he had first-hand 
knowledge that are capable of lay observation).  

Regarding the credibility of the veteran's testimony, the 
Board acknowledges that there are some inconsistencies 
regarding the onset of migraine headaches.  That is, whether 
they began during active service or had their onset in the 
late 1990's.  A record dated in August 1998 shows a history 
of headaches for two years (1996), and records in 1999 show a 
history of headaches for three years (1996) and a "few" 
years.  However, on review, the medical records largely show 
a documented history of migraines beginning during the 
veteran's period of active duty.  

Regarding the etiology of the veteran's headaches, the record 
contains a March 2007 favorable VA opinion.  Given the 
absence of service treatment records, it appears likely that 
this was based on the veteran's reported history.  The Board 
notes that the mere transcription of a claimant's statements 
regarding medical history does not transform the information 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Notwithstanding, considering all evidence of record and 
resolving reasonable doubt in the veteran's favor, the Board 
accepts the veteran's reports of headaches beginning during 
active duty and continuing to date.  Therefore, the VA 
opinion is considered probative and service connection for 
migraine headaches is warranted.  See 38 C.F.R. §§ 3.102, 
3.303 (2008).



Chronic Fatigue Syndrome

At the September 2003 hearing, the veteran reported that she 
was diagnosed with chronic fatigue syndrome during service in 
1991, shortly after returning from the Gulf.  She reported 
that she would not be able to catch her breath at times and 
would tire out real easy doing simple chores.  She reported 
back pain, headaches, and numbness in the extremities.  She 
reported current treatment for chronic fatigue syndrome, to 
include medications to help sleep and an exercise program.

On VA general medical examination in February 2000, the 
veteran reported having fatigue.  On the associated chronic 
fatigue syndrome worksheet, the examiner noted that the 
requirements for a diagnosis of chronic fatigue syndrome were 
met.  See 38 C.F.R. § 4.88a (2008) (setting forth the 
requirements for a diagnosis of chronic fatigue syndrome for 
VA purposes).  Specifically, that there was a new onset of 
debilitating fatigue that is severe enough to reduce or 
impair average daily activity below 50 percent of the 
veteran's pre-illness activity level for a period of six 
months; and that she met six of the ten applicable criteria 
(low grade fever, nonexudative pharyngitis, palpable or 
tender cervical axillary lymph nodes, generalized muscle 
aches or weakness, headaches, and sleep disturbance).  The 
examiner also commented that this condition interfered with 
the veteran's ability to be productive during work and with 
normal activities such as cooking and child care.  The 
examiner indicated there were no incapacitating episodes and 
that the veteran had not been previously diagnosed and was 
not on medication at this time.  

VA medical records do not show treatment specifically for 
chronic fatigue syndrome, but do note complaints of fatigue.  

On VA examination in October 2006, the veteran complained of 
generalized fatigue and sleep disorder, which occurs on an 
everyday basis.  She denied any joint pain, muscular pain, or 
any fever associated with these symptoms.  On physical 
examination, the veteran was alert, awake, and oriented.  No 
objective abnormalities were noted.  Impression was chronic 
fatigue, etiology unknown.  The examiner further noted that 
the veteran stated that her sleep was disturbed mainly 
because of her headaches.  The examiner also noted that the 
claims file was not available for review and per the veteran, 
her service treatment records from 1990 to 1992 were missing.  
Therefore, he was unable to say whether her diagnosis of 
fatigue was a continuation of symptoms during service.  

The veteran underwent additional VA examination in November 
2006.  She reported headaches with symptoms of fatigue and 
tiredness in 1991.  Objective abnormalities were not noted on 
physical examination.  Impression was that she did not meet 
the criteria for chronic fatigue syndrome.  Subsequent e-mail 
from the VA examiner confirms that the claims file was 
reviewed.

The Board observes that prior to the expanded definition of 
"qualifying chronic disability" effective in March 2002, 
the Persian Gulf War presumptions would not apply if the 
symptoms were attributed to a diagnosis of chronic fatigue 
syndrome.  See VAOPGCPREC 8-98.

The claims file contains conflicting medical evidence 
regarding whether the veteran meets the criteria for a 
diagnosis of chronic fatigue syndrome.  The Board 
acknowledges the February 2000 examination, which indicates 
the veteran does meet applicable criteria.  On review, it 
appears that the diagnosis was based in part, on the 
veteran's report that she was unable to function at a level 
of 50 percent of her pre-illness activity.  The veteran is 
competent to report a decrease in her activity level.  See 
Charles, supra.  The Board notes, however, that on 
psychiatric examination also in February 2000, the veteran 
was described as energetic, and although she reported 
problems sleeping, she indicated that she feels tired upon 
awakening but felt better later in the day.  She also 
reported that she was working and gets exercise with daily 
walks.  Objective evidence of record does not support the 
reported history of debilitating fatigue and the most recent 
examination in November 2006 indicates that the criteria for 
chronic fatigue syndrome were not met.  The Board finds this 
evidence to be more persuasive.

Even assuming, without conceding, a current diagnosis of 
chronic fatigue syndrome, medical evidence of record does not 
support a finding that this disability has manifested to a 
compensable degree.  Pursuant to the rating schedule, a 10 
percent evaluation is warranted for chronic fatigue syndrome 
when there is debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion), 
or a combination of other signs and symptoms, which wax and 
wane but result in periods of incapacitation of at least one 
but less than two weeks total duration per year, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4,88b, 
Diagnostic Code 6354 (2008).  Note to this provision 
indicates that for the purpose of evaluating this disability, 
the condition will be considered incapacitating only while it 
required bed rest and treatment by a physician.  Id.  

The Board acknowledges the October 2006 impression of chronic 
fatigue, etiology unknown.  Subsequent note dated in March 
2007 indicates that the veteran was found to be hypothyroid 
and that since initiating replacement has less fatigue.  
Thus, medical evidence appears to suggest a relationship 
between fatigue and hypothyroidism, a known condition.  

Regarding whether chronic fatigue syndrome was incurred 
during service, the Board acknowledges the veteran's 
testimony that she was diagnosed with chronic fatigue 
syndrome while on active duty, shortly after returning from 
the Gulf.  The Board is also cognizant of its duties when 
service treatment records are missing.  See Cuevas, supra.  
Notwithstanding, on review, the veteran's testimony is not 
supported by the evidence of record.  At the time of her 
original application for benefits in November 1999, she 
claimed service connection for fatigue and sleep disorder as 
due to undiagnosed illness.  There is no indication she was 
claiming service connection for the diagnosed condition of 
chronic fatigue syndrome.  Further, on examination in 
February 2000, she did not report a previous diagnosis of or 
a history of chronic fatigue syndrome.  Regarding whether 
there was acute onset of the condition, the examiner 
indicated that it was gradual and progressive, first noted in 
1995.  When asked to comment on the date the diagnosis was 
established, the examiner noted that "[n]o such diagnosis 
has ever been established."  Moreover, while the Board has 
considered the veteran's testimony, the Court has held that a 
claimant's lay statements relating what a medical 
professional told her, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).  

The Board also acknowledges the veteran's contentions that 
she has fatigue and sleep disturbance related to military 
service or events therein, to include undiagnosed illness.  
The veteran, however, is not competent to render a medical 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  

In summary, the Board has reviewed the evidence and has 
considered applicable theories and regulations, to include 
the prior and current versions of 38 C.F.R. § 3.317.  
Evidence of record, however, does not establish that the 
veteran has diagnosed chronic fatigue syndrome, or fatigue or 
sleep disturbance resulting from undiagnosed illness, that 
was incurred during service or currently manifested to a 
compensable degree.  The preponderance of the evidence is 
against the claim and the doctrine of reasonable doubt is not 
for application.  See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for migraine headaches is granted.  

Service connection for chronic fatigue syndrome, claimed as 
fatigue and sleep disorder due to undiagnosed illness, is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


